Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s argument [Remarks] and amendments filed in an Amendment received on 07/19/2022.

Claim Rejections - 35 USC § 112
3.       In view of Applicant’s argument [Remarks] and amendments filed 07/19/2022, claim rejection(s) with respect to 35 USC 112(b) have been fully considered and the rejection of claims 11-20 under 35 U.S.C. 112(b) is withdrawn.

Examiner’s Statement of Reasons for Allowance
4.       Claims 11-20 are allowed.

5.       The following is an examiner’s statement of reasons for allowance:

Regarding Independent Claim 11, the prior art(s) searched and of record neither anticipates nor makes obvious nor discloses or suggests the claimed limitations of the claimed subject matter of independent claim 11 as follows: 
“when the active gear is in the first position, the active gear meshes with the runner, and the active gear rotates toward the first direction or the second direction to drive the runner to rotate, so as to drive the image reading mechanism to operate;
when the active gear is in the second position, the active gear meshes with the transmission gear, and the active gear rotates toward the second direction to drive the functional gear to rotate, so as to drive the paper feeding mechanism to operate.”

In the cited prior art record, Tokunaga (US PG. Pub. 2004/0021760 A1) teaches in Fig. 7B, Sect. [0073], FIG. 7B shows a gear type writing starting position changing mechanism. According to the writing starting position changing mechanism, a gear 91 is mounted on the LD unit 90 of the writing optical device so as to be rotated around a supporting section 95. By engaging a pinion gear 93 mounted on the stepping motor 96 with a gear 91, and rotating the gear 91, the LD unit 90 is moved in the sub scanning direction. In realizing the image formation method according to the second embodiment, the stepping motor 96 is rotated by a predetermined angle by a command from the processor 98. Then, by moving the writing starting position of the LD unit 90 on the photosensitive drum 1 by P/2, the writing starting position is changed.

	In particular, the cited reference of Tokunaga fails to disclose and would not have rendered obvious the claimed subject matter of independent claim 11. Additionally, no other prior art was found to remedy the deficiencies required by independent claim 11 as follows:
	“when the active gear is in the first position, the active gear meshes with the runner, and the active gear rotates toward the first direction or the second direction to drive the runner to rotate, so as to drive the image reading mechanism to operate;
when the active gear is in the second position, the active gear meshes with the transmission gear, and the active gear rotates toward the second direction to drive the functional gear to rotate, so as to drive the paper feeding mechanism to operate.”, since the cited prior art of Tokunaga fails to provide a dual position active gear wherein when the gear is in the first position the gear meshes with the runner for rotation operation in a first direction and wherein the gear is in the second position the gear meshes with the transmission gear for rotation operation in a second direction as suggested by independent claim 11. 
	
6.	Therefore, whether taken individually or in combination thereof, the limitation(s) of independent claim 11, were not found in any prior art searched, cited and/or of record to include the cited prior art Tokunaga, as required by independent claim 11.

7.	It follows that dependent claims 12-20 are inherently allowable for their respective dependency on allowable base claim 11 as follows:

Regarding dependent Claim 12, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations, 
	[The image processing device of claim 11, wherein the translation mechanism further comprises:
an auxiliary wheel;
a transmission belt with one end sleeved on the runner and the other end sleeved on the auxiliary wheel;
a translation member installed on the transmission belt, the transmission belt used to roll to drive the translation member to move, and the pushing member is installed on the translation member.]

Regarding dependent Claim 13, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations, 
[The image processing device of claim 11, wherein:
the runner is provided with a first toothing portion on a side facing the active gear, and the active gear is provided with a second toothing portion on a side facing the runner;
the second toothing portion is used to engage the first toothing portion to drive the runner to rotate;
the transmission gear is provided with a third toothing portion on a side facing the active gear, and the active gear is provided with a fourth toothing portion on a side facing the transmission gear;
the fourth toothing portion is used to mesh with the third toothing portion to drive the transmission gear to rotate.]

Regarding dependent Claim 14, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations, 
[The image processing device of claim 11, wherein the power switching device further comprises a switching mechanism, the switching mechanism comprising:
a fixed shaft, the active gear, the runner, and the transmission gear are rotationally sleeved on the fixed shaft, and the active gear can slide between the runner and the transmission gear;
a pressing member sleeved on the fixed shaft, the pushing member pushing the pressing member to push the active gear;
a movable shaft slidably inserted into the fixed shaft along the axis, with one end connected to the reset mechanism, and the other end connected to the pressing member, the reset mechanism pushing the movable shaft to reset the pressing member.]

Regarding dependent Claim 15, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations, 
[The image processing device of claim 14, wherein:
the pressing member is provided with an extension piece located between the pushing member and the active gear;
the pushing member is provided with a first curved surface adjacent to the extension piece;
when the pushing member approaches the pressing member, the pushing member causes the extension piece to slide relative to the first curved surface to press the extension piece, and then push the active gear toward the transmission gear.]

Regarding dependent Claim 16, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations, 
[The image processing device of claim 15, wherein:
the switching mechanism further comprises a connecting member fixedly installed on the end of the movable shaft close to the pressing member;
the end of the pressing member away from the extension piece passes through the connecting member and is provided with a limiting portion;
the limiting portion is used to hold the connecting member;
when the pushing member pushes the extension piece, the limiting portion pushes the connecting member to drive the movable shaft to move;
when the reset mechanism drives the movable shaft to reset, the connecting member pushes against the limiting portion to drive the pressing member to reset.]

Regarding dependent Claim 17, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations, 
[The image processing device of claim 16, wherein:
the reset mechanism comprises a resilient member provided between the transmission gear and the active gear;
when the pressing member is separated from the active gear, the resilient member is used to push the active gear toward the runner, so that the active gear is separated from the transmission gear and meshed with the runner to switch power.]

Regarding dependent Claim 18, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations, 
[The image processing device of claim 17, wherein:
the reset mechanism further includes a swing member, a reset gear, a rack, and a stopping member; 
one end of the swing member is connected to the functional gear, and the other end is connected to the reset gear; 
the reset gear is meshed with the functional gear; 
the rack can slide and one end of the rack is provided with a second curved surface; 
when the functional gear rotates toward the first direction, the functional gear drives the swing member to move away from the rack until contacting the stopping member, the stopping member limits rotation of the swing member, and the reset gear rotates idly; 
when the functional gear rotates toward the second direction, the functional gear drives the swing member toward the rack until the reset gear meshes with the rack, the reset gear rotates to drive the rack to slide, the second curved surface is used to push the movable shaft to cause the movable shaft to drive the pressing member to push the pushing member away from the active gear, and the resilient member resets the active gear.]

Regarding dependent Claim 19, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations, 
[The image processing device of claim 11, 
wherein: the active mechanism and the transmission mechanism are both installed on a frame; and a position of the frame is fixed.]

Regarding dependent Claim 20, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations, 
[The image processing device of claim 19, wherein: 
the translation member is slidably installed on a first sliding rail of the frame; and the first sliding rail is used to guide the translation member.]

8.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Examiner, Art Unit 2677